Title: Joseph Milligan to Thomas Jefferson, 3 March 1819
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown March 3rd 1819
          
          I have this day forwarded to Mr Wm F Gray a Box addressed to you containing 40 Volumes which I have bound for you I trust they will meet your approbation In the Box there are 8 Political Economy and 3 American Gardener for Mr James Thomas who I Expect has called on you as I had letters from him dated at Charlottesville 26th Feby I have taken the liberty of Enclosing a letter for him not knowing it would reach him If I addressed it to him at Charlottesville he will return home from Monticello therfore If you have any thing that you wish to have Sent on for binding or for any other purpose he will take charge of it
          
            yours very respectfully
            Joseph Milligan
          
        